SECOND AMENDMENT TO THE

MORRISON RETIREMENT PLAN

(As amended and restated effective January 1, 2005)

 

THIS SECOND AMENDMENT is made on this 17th day of February, 2009, by RUBY
TUESDAY, INC. (the “Primary Sponsor”), a corporation organized and existing
under the laws of the State of Georgia.

 

INTRODUCTION:

 

WHEREAS, the Primary Sponsor maintains the Morrison Retirement Plan (the
“Plan”), which was last amended and restated by indenture dated November 1, 2004
and was subsequently amended by the First Amendment thereto, effective as of
February 1, 2007; and

 

WHEREAS, the Primary Sponsor now desires to amend the Plan to reflect changes
required or permitted by the Pension Protection Act of 2006; to update the Plan
for final Treasury regulations issued under Section 415 of the Internal Revenue
Code, which are generally effective for limitation years beginning on or after
July 1, 2007; and to reflect other changes in the law for which Plan amendments
are required as indicated by the 2007 cumulative list of changes in plan
qualification requirements published by the Internal Revenue Service under
Revenue Procedure 2007-44.

 

NOW, THEREFORE, the Primary Sponsor does hereby amend the Plan, effective July
1, 2008, except as otherwise provided herein, as follows:

 

1.         By adding the following language to the end of Section 1.1:

 

“Notwithstanding anything in this Section to the contrary, if the Plan’s Funding
Target Attainment Percentage is less than sixty percent (60%) for any Plan Year,
no benefits will accrue under the Plan for any Participant as of the valuation
date for such Plan Year, unless during such Plan Year, the Plan Sponsor makes a
contribution to the Trust (in addition to any minimum required contribution
under Code Section 430) equal to the amount sufficient to result in a Funding
Target Attainment Percentage of sixty percent (60%) or greater. For purposes of
the immediately preceding sentence, no “prefunding balance” (as defined in Code
Section 430(f)(6)) or “funding standard carryover balance” (as defined in Code
Section 430(f)(7)) may be used to satisfy the contribution to the Trust.”

 

2.         By deleting existing Section 1.2(b) in its entirety and by
substituting therefor the following:

 

“(b)     For purposes of calculating the present value and distributing a
Participant’s Accrued Benefit in the form of a lump sum, the Actuarial
Equivalent shall be determined by using the applicable interest rate for the
last full month immediately preceding the first day of the Plan Year in which
the date of distribution is to occur and the applicable mortality table, each as
designated by the Secretary of the Treasury under Code Section 417(e)(3).”

 

--------------------------------------------------------------------------------

 

3.         By deleting existing Section 1.2(d) in its entirety and by
substituting therefor the following:

 

“(d)     [Reserved.]”

 

4.         By deleting, effective July 1, 2008, the existing Section 1.6(a) and
by substituting therefor the following:

“(a)      for purposes of applying the benefit limits in Appendix A, Annual
Compensation:

 

(1)

shall be measured for the limitation year;

 

(2)         shall include compensation paid following severance from employment
if such compensation is for services during or outside the Employee’s regular
working hours, commissions, bonuses, or other similar payments and the
compensation would have been paid to the Employee prior to severance from
employment if the Employee had continued in employment with the Plan Sponsor or
an Affiliate, in accordance with Treasury Regulations Section
1.415(c)-2(e)(3)(ii); and

 

(3)

shall not include any other post-severance compensation.”

5.         By deleting the existing Section 1.16 and by substituting therefor
the following:

“1.16   ‘Distributee’ means an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the spouse or former spouse. Effective for
distributions made on and after January 1, 2008, a non-spouse Beneficiary of a
deceased Participant who is either an individual or an irrevocable trust, where
the beneficiaries of such trust are identifiable and the trustee provides the
Plan Administrator with a final list of trust beneficiaries or a copy of the
trust document by October 31 of the year following the Participant’s death,
shall be a Distributee with regard to the interest of the deceased Participant,
but only if the Eligible Rollover Distribution is transferred in a direct
trustee-to-trustee transfer to an Eligible Retirement Plan which is an
individual retirement account described in Code Section 408(a) or an individual
retirement account described in Code Section 408(b) (other than an endowment
contract).”

 

6.         By deleting the existing Section 1.22 and by substituting therefor
the following:

“1.22   ‘Eligible Retirement Plan’ means any of the following that will accept a
Distributee’s Eligible Rollover Distribution:

 

(a)       an individual retirement account described in Code Section 408(a);

 

 

2

 



 

--------------------------------------------------------------------------------

(b)       an individual retirement annuity described in Code Section 408(b)
(other than an endowment contract);

 

(c)       an annuity plan described in Code Section 403(a) or an annuity
contract described in Code Section 403(b), unless the Distributee is a
non-spouse Beneficiary of a deceased Participant;

 

(d)       a qualified trust described in Code Section 401(a), unless the
Distributee is a non-spouse Beneficiary of a deceased Participant; or

 

(e)       an eligible plan under Code Section 457(b) which is maintained by a
state or political subdivision of a state, or any agency or instrumentality of a
state or political subdivision and which agrees to separately account for
amounts transferred into such plan from this Plan, unless the Distributee is a
non-spouse Beneficiary of a deceased Participant.

 

If any portion of an Eligible Rollover Distribution is attributable to payments
or distributions from a designated Roth account (as defined in Code Section
402A), an Eligible Retirement Plan with respect to such portion shall include
only another designated Roth account and a Roth IRA.”

 

7.         By deleting the existing Section 1.23 and by substituting therefor
the following:

“1.23   ‘Eligible Rollover Distribution’ means any distribution of all or any
portion of the Distributee’s Accrued Benefit, except that an Eligible Rollover
Distribution does not include:

 

(a)       any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated Beneficiary, or for a
specified period of ten (10) years of more;

 

(b)       any distribution to the extent such distribution is required under
Code Section 401(a)(9);

 

(c)       any distribution which is made upon hardship of the Employee;

 

(d)       except as otherwise provided in this Section, the portion of any
distribution that is not includable in gross income (determined without regard
to the exclusions for net unrealized appreciation with respect to employer
securities); and

 

(e)       if the Distributee is a non-spouse Beneficiary of a deceased
Participant, any distribution other than a direct trustee-to-trustee transfer to
an individual retirement account described in Code Section 408(a) or an
individual retirement annuity described in Code Section 408(b) (other than an
endowment contract).

 

‘Eligible Rollover Distribution’ shall include any portion of the distribution
that is not includable in gross income provided such amount is distributed
directly to one of the

 

3

 



 

--------------------------------------------------------------------------------

following:

 

(i)        an individual retirement account described in Code Section 408(a) or
an individual retirement annuity described in Code Section 408(b) (other than an
endowment contract); or

 

(ii)       a qualified trust as described in Code Section 401(a) or an annuity
contract described in Code Section 403(b), but only to the extent that          

 

(A)      the distribution is made in a direct trustee-to-trustee transfer; and

 

(B)      the transferee trust or contract provides for separate accounting for
amounts so transferred (and earnings thereon), including separately accounting
for the portion of the distribution which is includable in income and the
portion which is not includable in income.”

 

 

8.

By adding the following new Section 1.27A, as follows:

 

“1.27A‘Funding Target Attainment Percentage’ means, for a Plan Year, the ratio
(expressed as a percentage) which:

 

(a)       the value of Plan assets for the Plan Year, reduced by any prefunding
balance (as defined in Code Section 430(f)(6)) and any funding standard
carryover balance (as defined in Code Section 430(f)(7)), bears to

 

(b)       the present value of all benefits accrued or earned under the Plan as
of the beginning of the Plan Year.

 

Notwithstanding the foregoing, (1) the amounts in Subsections (a) and (b) of
this Section shall be increased by the aggregate amount of purchases of
annuities for Employees other than highly compensated employees (within the
meaning of Code Section 414(q)) which were made by the Plan during the two Plan
Years preceding the year for which the Funding Target Attainment Percentage is
being determined, and (2) the amount in Subsection (a) shall be increased by any
security provided by a Plan Sponsor consisting of (A) a bond issued by a
corporate surety company that is an acceptable surety for purposes of Section
412 of ERISA, (B) cash, or United States obligations which mature in 3 years or
less, held in escrow by a bank or similar financial institution, or (C) such
other form of security as is satisfactory to the Secretary of the Treasury and
the parties involved.”

 

9.         By adding, effective for distributions with annuity starting dates on
and after July 1, 2008, the following new Section 1.39B, as follows:

 

“1.39B‘Qualified Optional Survivor Annuity’ means a joint and survivor annuity
elected under Section 6.2(b) (which is the Actuarial Equivalent of the
Participant’s vested Accrued Benefit and as to which the Participant’s spouse is
his Beneficiary), payable in monthly

 

4

 



 

--------------------------------------------------------------------------------

installments, which is an immediate annuity for the life of the Participant with
a survivor annuity for the life of his spouse which is 75% of the amount of the
annuity payable during the joint lives of the Participant and his spouse.”

 

10.       By deleting the existing Section 3.1 in its entirety and by
substituting therefor the following:

 

“3.1     (a)       Minimum Funding. It is the Primary Sponsor’s intention that
unless a waiver of the minimum funding standards described in ERISA Section 302
or Code Section 412 is obtained, each Plan Sponsor shall contribute to the Fund
such amounts as are determined by the Actuary to be necessary to fund the
benefits provided under the Plan. For this purpose, the Plan Administrator shall
establish funding standards for the Plan, which shall be maintained by the
Actuary, who will be responsible for determining that such standards meet the
funding requirements described in ERISA Section 302, Code Section 412, and Code
Section 430.

 

(b)       Forfeitures. All forfeitures arising under the Plan shall be used to
reduce the cost of the Plan and shall not be used to increase any benefits
payable under the Plan.

 

(c)       Additional Funding. Notwithstanding the other provisions of this
Section 3.1, each Plan Sponsor shall have the right, but not the obligation, to
contribute such additional amounts as it, in its sole discretion, deems
necessary or desirable to maintain the actuarial soundness of the Plan, and a
Plan Sponsor shall also have the right at any time to discontinue contributions
hereunder.”

 

 

11.

By adding the following new Section 3.3, as follows:

 

“3.3     Waiver of Plan Sponsor Contributions. Notwithstanding anything herein
to the contrary, contributions by a Plan Sponsor may be waived in whole or in
part in any Plan Year during which a substantial business hardship has been
sustained, as determined in writing by the Secretary of the Treasury pursuant to
Code Section 412.”

 

12.       By deleting, effective for distributions with annuity starting dates
on and after July 1, 2008, the existing Section 6.2(a) in its entirety and by
substituting therefor the following:

 

“6.2   (a)      Any pension payable pursuant to the Plan shall be in the form of
a Normal Fund Payment unless the Actuarial Equivalent of the Participant’s
vested Accrued Benefit, expressed as a lump sum payment, exceeds $5,000 at the
time he or his Beneficiary is entitled to the commencement of payments and he
elects, during the applicable election period, not to receive the Normal Fund
Payment by execution and delivery to the Plan Administrator of a form provided
for that purpose by the Plan Administrator. For purposes of this Section, the
term “applicable election period” shall mean, with respect to a Normal Fund
Payment described in Subsection (a) or (b) of Plan Section 1.32, the 90-day
period ending on the first date on which the Participant is entitled to payment,
and with resp ect to a Normal Fund Payment described in Subsection (c) of Plan
Section 1.32, the period which begins on the first day of the Plan Year during

 

5

 



 

--------------------------------------------------------------------------------

which an Eligible Employee becomes a Participant and which ends on the
Participant’s death.  In the case of a married Participant, no election, other
than the election of a Qualified Optional Survivor Annuity, shall be effective
unless spousal consent is obtained in accordance with the provisions of Plan
Section 1.8.

 

If an election is made, the Participant’s Accrued Benefit shall be paid in the
form set forth in Subsection (b) of this Section chosen by the Participant by
written instrument delivered to the Plan Administrator prior to the date
payments are otherwise to commence.  Any waiver of a Normal Fund Payment under
this Subsection (a), made prior to the first day of the Plan Year in which the
Participant attains age 35 shall become invalid as of the first day of the Plan
Year in which the Participant attains age 35, and provisions of this
Subsection (a) shall apply unless a new waiver is obtained.”

 

13.       By deleting, effective for distributions with annuity starting dates
on and after July 1, 2008, the existing Section 6.2(b)(3) in its entirety and by
substituting therefor the following:

 

“(3)     A 100/75 percent joint and survivor annuity providing for monthly
payments, the value of which shall be the Actuarial Equivalent of the
Participant’s Accrued Benefit as of the date on which he is entitled to the
commencement of payment.  This is an actuarially reduced pension payable to and
during the lifetime of the Participant with the provision that, after his death,
a pension equal to seventy-five percent (75%) of his reduced pension shall be
payable to and during the lifetime of the joint annuitant selected by the
Participant. If the joint annuitant is the Participant’s spouse, then this form
of payment is a Qualified Optional Survivor Annuity;”

 

14.       By deleting the existing Section 6.8 in its entirety and by
substituting therefor the following:

 

“6.8     Restrictions on Payments to Highly Compensated Employees.

 

(a)       Notwithstanding anything contained to the contrary in this Plan, the
annual payments to a Participant who is among the twenty-five (25) highly
compensated employees (within the meaning of Code Section 414(q)) who receive
during their most recent year of employment with a Plan Sponsor the greatest
Annual Compensation (determined without regard to the Annual Compensation Limit)
shall not exceed an amount equal to the payments that would be made on behalf of
the Participant under a single life annuity that is the Actuarial Equivalent of
the sum of the Participant’s Accrued Benefit and the Participant’s “other
benefits” under the Plan. For purposes of this Section, ‘other benefits’
includes loans in excess of the amounts set forth in Code Section 72(p)(2)(A),
any periodic income, any withdrawal values payable to a living Participant, and
any death benefit which is payable from the Plan not provided for by insurance
on the Participant’s life.

 

(b)       The restrictions of this Section will not apply, however, if:

 

 

6

 



 

--------------------------------------------------------------------------------

(1)       after payment to a Participant described in this Section of all
benefits described in this Section, the value of the Fund equals or exceeds 110%
of the value of the Plan’s current liabilities, as defined in Code Section
412(1)(7) or any successor provision pursuant to Treasury Regulations under Code
Section 401(a)(4);

 

(2)       the value of the benefits described in this Section for a Participant
described in this Section is less than one percent (1%) of the value of the
Plan’s current liabilities, as defined in Code Section 412(l)(7) or any
successor provision pursuant to Treasury Regulations under Code Section
401(a)(4);

 

(3)       the value of the benefits for a Participant described in this Section
does not exceed $5,000; or

 

(4)       the Plan has terminated and the benefit received by the Participant is
non-discriminatory under Code Section 401(a)(4).

 

(c)       Furthermore, the restrictions of this Section will not apply if, prior
to the receipt of the otherwise restricted amount, the Participant enters into a
written agreement with the Plan Administrator to secure repayment to the Plan of
the otherwise restricted amount. The otherwise restricted amount is the excess
of the amounts distributed to the Participant (accumulated with reasonable
interest) over the amounts that could have been distributed to the Participant
under Subsection (a) above (accumulated with reasonable interest). The
Participant may secure repayment of the otherwise restricted amount upon
distribution by:

 

(1)       Entering into an agreement for promptly depositing in escrow with an
acceptable depositary property having a fair market value equal to at least one
hundred twenty-five percent (125%) of the otherwise restricted amount;

(2)       Providing a bank letter of credit in an amount equal to at least one
hundred percent (100%) of the otherwise restricted amount; or

(3)       Posting a bond equal to at least one hundred percent (100%) of the
otherwise restricted amount.”

 

 

15.

By adding the following new Section 6.10, as follows:

 

“6.10   Limitations on Accelerated Benefit Distributions. The following
restrictions shall apply to the payment of benefits under the Plan except to the
extent the Plan is exempt from the requirements of this Section 6.10 by reason
of Code Section 436(d)(4).

 

(a)       If the Plan’s Funding Target Attainment Percentage for any Plan Year
is less than sixty percent (60%), the Plan shall not make any Prohibited Payment
after the valuation date for such Plan Year.

 

7

 



 

--------------------------------------------------------------------------------

(b)       If the Plan’s Funding Target Attainment Percentage is at least sixty
percent (60%), but less than eighty percent (80%), the Plan may not make any
Prohibited Payment after the valuation date for such Plan Year to the extent the
amount of such Prohibited Payment exceeds the lesser of:

 

(1)       fifty percent (50%) of the amount of the payment which could be made
without regard to this Subsection; or

(2)       the present value (determined under guidance prescribed by the Pension
Benefit Guaranty Corporation, using the interest and mortality assumptions under
Code Section 417(e)) of the maximum guarantee with respect to the Participant
under ERISA Section 4022;

(1)       provided, however, that only one payment under this Subsection may be
made to a Participant, his Beneficiary and his ‘alternate payee’ (as defined in
Code Section 414(p)) under a “qualified domestic relations order” (as defined in
Code Section 414(p)) with respect to such Participant’s Accrued Benefit for any
period of consecutive Plan Years to which the limitation of this Subsection
applies. The allocation of the payment among the Participant, his Beneficiary,
and his alternate payee shall be in the same manner as the allocation of the
Accrued Benefit, unless the qualified domestic relations order provides
otherwise.

(c)       If the Primary Sponsor is a debtor in a case under Title 11 of the
United States Code or similar Federal or state law, the Plan may not pay any
Prohibited Payment until either (1) the Primary Sponsor ceases to be a debtor in
any such case, or (2) the Actuary certifies that the Funding Target Attainment
Percentage of the Plan is not less than one hundred percent (100%).

 

(d)       For purposes of this Section, a ‘Prohibited Payment’ means:

 

(1)       Any payment in excess of the monthly amount paid under a single life
annuity (plus any social security supplements described in the last sentence of
Code Section 411(a)(9)), to any Participant or Beneficiary whose annuity
starting date occurs during any period that a limitation under this Section is
in effect;

(2)       Any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits; or

(3)       Any other payment specified in regulations issued by the Secretary of
the Treasury under Code Section 436(d)(5)(C).”

16.       By deleting the existing Section 13.1 in its entirety and by
substituting therefor the following:

 

8

 



 

--------------------------------------------------------------------------------

“13.1   Right to Amend or Terminate Plan. The Primary Sponsor reserves the right
at any time to modify, amend, or terminate the Plan or the Trust in whole or in
part by notice thereof in writing delivered to the Trustee; provided, however,

 

(a)       that the Primary Sponsor shall have no power to modify or amend the
Plan in such manner as would cause or permit any portion of the funds held under
the Plan to be used for, or diverted to, purposes other than for the exclusive
benefit of Participants or their Beneficiaries, or as would cause or permit any
portion of any funds held under the Plan to become the property of a Plan
Sponsor;

 

(b)       the duties or liabilities of the Trustee shall not be increased
without the Trustee’s written consent; and

 

(c)       no amendment to the Plan that has the effect of increasing liabilities
of the Plan by reason of increases in benefits, establishment of new benefits,
changing the rate of benefit accrual, or changing the rate at which benefits
become vested and nonforfeitable may take effect in any Plan Year if the Funding
Target Attainment Percentage for the Plan Year is either

 

(1)       less than eighty percent (80%); or

 

(2)       eighty percent (80%) or more, but would be less than eighty percent
(80%) if the benefits attributable to the amendment were taken into account in
determining the Funding Target Attainment Percentage;

 

provided, however that the restriction in this Subsection shall not apply (i) as
of the later of the first day of the Plan Year or the effective date of the
amendment upon payment by the Plan Sponsor of a contribution to the Trust (in
addition to any minimum required contribution under Code Section 430) equal to,
in the case of Paragraph (1), the amount of the increase in the funding target
of the Plan (under Code Section 430) for the Plan Year attributable to the
amendment, or in the case of Paragraph (2), the amount sufficient to result in a
Funding Target Attainment Percentage of eighty percent (80%) or greater; or (ii)
to an amendment that increases benefits under a formula that is not based on a
Participant’s compensation, but only if the rate of increase in benefits does
not exceed the contemporaneous rate of increase in average wages of Participants
covered by the amendment.

In the event of termination of the Plan, the benefit of each Participant who is
a former or present highly compensated employee as defined in Code Section
414(q) is limited to a benefit that is non-discriminatory under Code Section
401(a)(4). No modifications or amendments shall have the effect of retroactively
changing or depriving Participants or Beneficiaries of rights already accrued
under the Plan. No Plan Sponsor other than the Primary Sponsor shall have the
right to so modify, amend or terminate the Plan or the Trust.”

 

9

 



 

--------------------------------------------------------------------------------

 

17.       By deleting the existing Appendix A in its entirety and substituting
therefor the following:

 

“APPENDIX A

LIMITATION ON BENEFITS

SECTION 1

(a)        Notwithstanding any other provision of the Plan, in no event shall
the annual pension benefit of a Participant attributable to Plan Sponsor
contributions and payable as a straight life annuity at Normal Retirement Age
exceed the lesser of (1) the dollar limit in effect under Code Section
415(b)(1)(A) $160,000, subject to adjustment in accordance with regulations
issued by the Secretary of Treasury or other applicable provision of law,
provided that any adjustment shall be effective as of January 1 of each calendar
year and shall be applicable with respect to the limitation year ending with or
within each calendar year or (2) 100% of the Participant’s average Annual
Compensation for the three consecutive calendar years during which (A) he was a
Participant and (B) his aggregate Annual Compensation from a Plan Sponsor was
the highest (the ‘High Consecutive Three Years’). For purposes of determining a
Participant’s High Consecutive Three Years, any ‘break in service,’ within the
meaning of Treas. Reg. Section 1.415(b)-1(a)(5)(iii), will be disregarded.

(b)        Effective July 1, 2008, the limitations in Section 1(a) shall be
adjusted annually permitting an increase in a Participant’s periodic payments
effective for payments due on or after January 1 of the limitation year for
which the increase in the limitation year is effective. The adjusted limitation
in Section 1 shall be equal to the greater of the amount that would be permitted
without regard to the adjustment multiplied by a fraction, the numerator of
which is the limitation under Section 1(a)(1) or Section 1(a)(2), whichever is
less, taking into account the adjustment and the denominator of which is the
limitation in effect for the immediately preceding limitation year.

(1)       The limitation under Section 1(a)(1) shall be adjusted for each
limitation year by multiplying the limitation applicable for the immediately
preceding limitation year by an annual adjustment factor, with any result that
is not a multiple of $5,000 rounded down to the next lowest multiple of $5,000.
For purposes of this Section 1(b)(1), the “annual adjustment factor” is a
fraction, the numerator of which is the value of the applicable index for the
calendar quarter ending September 30 of the calendar year preceding the calendar
year for which the adjustment is being made and the denominator of which is the
value of such index for the calendar quarter beginning July 1, 2001; provided
that if the fraction determined under this sentence is less than one (1), then
such fraction shall be deemed to be equal to (1).

(2)       The limitation under Section 1(a)(2) shall be adjusted for each
limitation year after the Participant’s termination of employment by multiplying
the

 

10

 



 

--------------------------------------------------------------------------------

limitation applicable for the immediately preceding limitation year by an annual
adjustment factor. For purposes of this Section 1(c), the ‘annual adjustment
factor’ is a fraction, the numerator of which is the value of the ‘applicable
index’ for the calendar quarter ending September 30 of the calendar year
preceding the calendar year for which the adjustment is being made and the
denominator of which is the value of such index for the September 30 of the
calendar year prior to the calendar year used in the numerator; provided that if
the fraction determined under this sentence is less than one (1), then such
fraction shall be deemed to be equal to one (1) and the adjustment factor for
future calendar years will be determined in accordance with revenue rulings,
notices, or other published guidance prescribed by the Commissioner of the
Internal Revenue Service and published in the Internal Revenue Bulletin. Any
rehired Participant’s High Consecutive Three Years will be the amount determined
under Section 1(a)(2) or, if greater, the amount determined under Treas. Reg.
Section 1.415(d)-1(a)(2)(iii).

(3)       For purposes of this Section 1(b), the ‘applicable index’ is
determined consistent with the procedures to adjust benefit amounts under
Section 215(i)(2)(A) of the Social Security Act (92 P.L. 336).

(c)       For purposes of determining the annual pension benefit due to Plan
Sponsor contributions, a Participant will be treated as having elected a
straight life annuity for his own life commencing on the same date as the form
of benefit chosen by the Participant, which annuity is the actuarial equivalent
of the form of benefit chosen by the Participant.

(1)       For purposes of this Subsection (c), the actuarial equivalent of the
Participant’s chosen form of benefit will be determined by whichever of the
following factors results in the largest equivalent straight life annuity:

(A)      for benefits to which Code Section 417(e)(3) does not apply the
actuarially equivalent straight life annuity benefit is the greater of:

(i)        the annual amount of the straight life annuity (if any) payable to
the Participant under the Plan commencing at the same annuity starting date as
the form of benefit payable to the Participant; or

(ii)       the annual amount of the straight life annuity commencing at the same
annuity starting date that has the same actuarial present value as the form of
benefit payable to the Participant, computed using a five percent (5%) interest
assumption and the applicable mortality table described in Treas. Reg. Section
1.417(e)-1(d)(2) for that annuity starting date.

(B)      for benefits to which Code Section 417(e)(3) applies, the actuarial
equivalent straight life annuity is the annual amount of the straight life
annuity commencing at the annuity starting date that has the same

 

11

 



 

--------------------------------------------------------------------------------

actuarial present value as the particular form of benefit payable computed using
whichever of the following factors yields the greatest benefit:

(i)        the interest rate and mortality table, or tabular factor, specified
in the Plan;

(ii)       a five and a half percent (5.5%) interest rate assumption and the
applicable mortality table for the distribution under Treas. Reg. Section
1.417(e)-1(d)(2); or

(iii)      the applicable interest rate for the distribution under Treas. Reg.
Section 1.417(e)-1(d)(3) and the applicable mortality table for the distribution
under Treas. Reg. Section 1.417(e)-1(d)(2), with the amount so computed divided
by 1.05.

Notwithstanding the foregoing, for distributions to which Code Section 417(e)(3)
applies which have annuity starting dates in the Plan Years beginning in 2004 or
2005, except as provided in Section 101(d)(3) of the Pension Funding Equity Act
of 2004 (108 P.L. 218), the actuarial equivalent straight life annuity is the
annual amount of the straight life annuity commencing at the annuity starting
date that has the same actuarial present value as the particular form of benefit
payable, computed using the interest rate and mortality table (or tabular
factor) specified in the Plan or a five and a half percent (5.5%) interest rate
assumption and the applicable mortality table for the distribution under Treas.
Reg. Section 1.417(e)-1(d)(2), whichever yields the greater benefit.

(2)       For purposes of the adjustments under paragraph (1) of this Subsection
(c) above, the following benefits are not taken into account:

(A)      Survivor benefits payable to a surviving spouse under a qualified joint
and survivor annuity (as defined in Code Section 417(b)), whether or not such
qualified joint and survivor annuity is paid in conjunction with some other form
of benefit (such as a single-sum distribution), to the extent that such benefits
would not be payable if the participant’s benefit were not paid in the form of a
qualified joint and survivor annuity.

(B)      Ancillary benefits (other than a social security supplement described
in Code Section 411(a)(9) and Treas. Reg. Section 1.411(a)-7(c)(4)) that are not
directly related to retirement benefits, such as preretirement disability
benefits not in excess of the qualified disability benefit, preretirement
incidental death benefits (including a qualified preretirement survivor
annuity), and post-retirement medical benefits.

(3)       Notwithstanding the preceding provisions of this Section 1, no
adjustment is required to a benefit that is paid in a form that is not a
straight life

 

12

 



 

--------------------------------------------------------------------------------

annuity to take into account the inclusion in that form of an automatic benefit
increase feature if the benefit is paid in a form to which Code Section
417(e)(3) does not apply and the form of benefit, without regard to the
automatic benefit increase feature, satisfies the requirements of Code Section
415(b) and this Appendix. If the form of benefit without regard to the automatic
benefit increase feature is not a straight life annuity, then the limitations in
Sections 1(a)(1) and (2) are applied by reducing the limitation applicable at
the annuity starting date to an actuarially equivalent amount (determined using
the assumptions specified in paragraph (1)(A)(ii) of this section) that takes
into account the death benefits under the form of benefit (other than the
survivor portion of a qualified joint and survivor annuity). For purposes of
this paragraph (3), an “automatic benefit increase feature” is included in a
form of benefit if that form provides for automatic, periodic increases to the
benefits paid in that form, such as a form of benefit that automatically
increases the benefit paid under that form annually according to a specified
percentage or objective index, or a form of benefit that automatically increases
the benefit paid in that form to share favorable investment returns on Plan
assets.

SECTION 2

If annual pension benefits to a Participant commence before the Participant
attains age 62, the limitation under Section 1(a)(1) of this Appendix shall be
age-adjusted as provided in this Section 2. The age-adjusted limit is determined
as the actuarial equivalent of the annual amount of a straight life annuity
commencing on the annuity starting date that has the same actuarial present
value as a deferred straight life annuity commencing at age 62, where annual
payments under the straight life annuity commencing at age 62 are equal to the
adjusted Section 1(a)(1) limitation and where the actuarial equivalent straight
life annuity is computed assuming a five percent (5%) interest rate and the
applicable mortality table that is effective for that annuity starting date
under Treas. Reg. Section 1.417(e)-1(d)(2) (expressing the Participant’s age
based on completed calendar months as of the annuity starting date). However,
the age-adjusted limitation shall be less if the age-adjusted limitation
described in the immediately preceding sentence is greater than the adjusted
Section 1(a)(1) limitation multiplied by the ratio of the annual amount of the
immediately commencing straight life annuity under the Plan to the annual amount
of the straight life annuity under the Plan commencing at age 62, with both
annual amounts determined using the Plan factors for determining the Accrued
Benefit of the Participant and without applying the limitation rules under this
Appendix. No adjustment for mortality shall be taken into account in performing
the first calculation required by this Section 2 to the extent permitted by
Treas. Reg. Section 1.415(b)-1(d)(2). Notwithstanding any of the foregoing
provisions of this Section 2 to the contrary, the age adjusted dollar limit may
not decrease on account of an increase in age or the performance of additional
service by the Participant.

SECTION 3

If annual pension benefits to a Participant commence after the Participant
attains age 65, the limitation under Section 1(a)(1) of this Appendix shall be
age-adjusted as provided in this Section 3. The age-adjusted limitation is
determined as the actuarial equivalent of the annual amount of a straight life
annuity commencing on the annuity starting date that

 

13

 



 

--------------------------------------------------------------------------------

has the same actuarial present value as a straight life annuity commencing at
age 65, where annual payments under the straight life annuity commencing at age
65 are equal to the adjusted Section 1(a)(1) limitation and where the actuarial
equivalent straight life annuity is computed using a five percent (5%) interest
rate and the applicable mortality table under Treas. Reg. Section 417(e)-1(d)(2)
that is effective for that annuity starting date (expressing the Participant’s
age based on completed calendar months as of the annuity starting date).
However, the age-adjusted limitation shall be less if the age-adjusted
limitation described in the immediately preceding sentence is greater than the
adjusted Section 1(a)(1) limitation multiplied by the adjustment ratio, which is
equal to the ratio of the “adjusted immediately commencing straight life
annuity” described in Treas. Reg. Section 1.415(b)-1(e)(ii) to the “adjusted age
65 straight life annuity” described in Treas. Reg. Section 1.415(b)-(1)(e)(iii).
No adjustment for mortality shall be taken into account in performing the first
calculation required by this Section 3 to the extent permitted by Treas. Reg.
Section 1.415(b)-1(e)(2).

SECTION 4

In the case of a Participant who has less than ten (10) years of participation
in the Plan, as determined under Treas. Reg. Section 1.415(b)-1(g), the
limitation under Section 1(a)(1) of this Appendix shall be determined by
multiplying the otherwise applicable limit by a fraction, the numerator of which
is the number of years (or part thereof) of participation in the Plan and the
denominator of which is ten (10). In the case of a Participant who has less than
ten (10) years of Credited Service, the limitation under Section 1(a)(2) of this
Appendix shall be determined by multiplying the otherwise applicable limit by a
fraction, the numerator of which is the number of years of Credited Service (or
part thereof) with a Plan Sponsor and the denominator of which is ten (10).
Notwithstanding the above, in no event shall the limitations contained in this
Subsection reduce the limitations referred to in Section 1(a) of this Appendix
to an amount less than one-tenth (1/10) of the applicable limitation provided in
Section 1(a) (as determined without regard to this Subsection). To the extent
provided in regulations promulgated by the Secretary of the Treasury, this
Section shall be applied separately with respect to each change in the benefit
structure of the Plan.

SECTION 5

If a Participant is a participant in any other defined benefit pension plan
sponsored by Plan Sponsor and its Affiliates, his pension benefit under that
plan shall be aggregated with his projected benefit under the Plan to the extent
required by Code Section 415(f) and the regulations thereunder, and his benefit
under the Plan shall be reduced, if necessary, so that the aggregate of the
benefits does not exceed the foregoing limitations.

SECTION 6

For purposes of this Appendix, the term ‘limitation year’ shall mean the Plan
Year unless a Plan Sponsor elects, by adoption of a written resolution, to use
any other twelve-month period in accordance with regulations issued by the
Secretary of the Treasury.

SECTION 7

 

14

 



 

--------------------------------------------------------------------------------

For purposes of applying the limitations of this Appendix, all defined benefit
plans now or previously maintained or deemed to be maintained by a Plan Sponsor
shall be treated as one defined benefit plan to the extent required by Code
Section 415(f) and the regulations thereunder.

SECTION 8

In the event that the limitations set forth in this Appendix are exceeded with
respect to a Participant for a particular limitation year, the Plan
Administrator shall, in writing, direct the Trustee to take such actions as are
permitted by the Internal Revenue Service for the correction of such errors as
the Plan Administrator shall deem appropriate, specifying in each case the
amount or amounts of contributions involved.

SECTION 9

For purposes of applying the limitations set forth in this Appendix, the term
‘Plan Sponsor’ shall be deemed to mean the Plan Sponsor, its Affiliates, and any
other corporations which are members of the same controlled group of
corporations (as described in Code Section 414(b), as modified by Code Section
415(h)) with a Plan Sponsor, any other trades or businesses under common control
(as described in Code Section 414(c), as modified by Code Section 415(h)) with a
Plan Sponsor, any other corporations, partnerships or other organizations which
are members of an affiliated service group (within the meaning of Code Section
414(m)) with the Plan Sponsor and any other entity required to be aggregated
with a Plan Sponsor pursuant to regulations under Code Section 414(o). For
purposes of applying the limitations set forth in this Appendix, where a defined
benefit plan provides for employee contributions, the annual benefit
attributable to those contributions is not taken into account, but those
contributions are considered a separate defined contribution plan maintained by
the Plan Sponsor which is subject to the limitations set forth in this Appendix.

SECTION 10

Effective for the limitation year commencing July 1, 2008, the definition of
Annual Compensation for a year that is used for purposes of applying the
limitations of this Appendix shall not reflect Annual Compensation for a
limitation year that is in excess of the Annual Compensation Limit that applies
to that year. Notwithstanding the foregoing, the application of the rules under
this Appendix shall not reduce the Accrued Benefit of a Participant determined
under the provisions of the Plan addressing these annual limitations that were
in effect immediately prior to the provisions of this Appendix. However, any
additional accruals following July 1, 2008 shall not be recognized unless and
until the sum of the Participant’s grandfathered benefit and additional future
accruals satisfy the limitations under this Appendix.

SECTION 11

The provisions of this Appendix shall be construed in a manner consistent with
the provisions of Treas. Reg. Section 1.415(a)-1 et. seq. and any successor
guidance. The

 

15

 



 

--------------------------------------------------------------------------------

foregoing provisions of this Appendix shall be interpreted in a manner
consistent with the corresponding provisions of Treas. Reg. Section 1.415(a)-1
et. seq. except to the extent such corresponding provisions suggest an
alternative methodology. To the extent the foregoing provisions of this Appendix
do not specify a method of application where more than one application is
permissible, the default application under Treas. Reg. Section 1.415(a)-1 et.
seq. shall apply.

SECTION 12

The provisions of this Appendix are generally effective July 1, 2008, except as
otherwise provided in the foregoing provisions of this Appendix. The limitations
set forth in the Plan prior to July 1, 2008 shall be applicable to limitation
years ending prior to July 1, 2008, except to the extent expressly provided in
the foregoing provisions of this Appendix.”

18.       By deleting the existing Section 2(c)(2) of Appendix B in its entirety
and by substituting therefor the following:

 

“(2)     A year of service with a Plan Sponsor shall not be taken into account
if:

 

(A) the Plan was not Top-Heavy for any Plan Year ending during that year of
service,

 

(B)      that year of service was completed in a Plan Year beginning before
January 1, 1984, or

 

(C)      no Key Employees or former Key Employees accrued a benefit during any
Plan Year ending on that year of service.”

 

19.       By adding the following new final paragraph to the Social Security
Adjustment Option Factors table under Appendix C, as follows:

“Notwithstanding the foregoing, the amount of any form of payment calculated
under the table above titled ‘Social Security Adjustment Option Factors’ shall
be no less than an amount determined using the actuarial equivalent factors set
forth in Section 1.2(b) of the Plan but only if such form of payment is
determined to be a nondecreasing annuity exempt from the requirements of Code
Section 417(e) by reason of Treasury Regulations Section 1.417(e)-1(d)(6).”

20.       By deleting from Section 6(a) of Appendix D the reference to “Treasury
Regulation Section 1.401(a)(9)-1, Q&A-4” and substituting therefor a reference
to “Treasury Regulation Section 1.401(a)(9)-4, Q&A-1.”

Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this Second Amendment.

 

16

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Primary Sponsor has caused this Second Amendment to be
executed on the day and year first above written.

 

 

RUBY TUESDAY, INC.

 

 

By:

/s/ Samuel E. Beall, III

 

 

Title:

Chairman, Chief Executive Officer

 

and President

 

ATTEST:

 

 

/s/ Scarlett May

 

Title: VP, General Counsel and Secretary

 

 

[CORPORATE SEAL]

 

 

17

 



 

 